Title: Orders, 19 April 1756
From: Washington, George
To: 



Marlborough.
Winchester. Monday, April 19th 1756.

The Guard is immediately to be reinforced to a full third part of the men in Town fit for Duty—and the eldest Subaltern to mount.
He is to see that three or four good hands are immediately set to making Cartridges, and that they do not waste the ammunition or paper—and that his Guard have their arms in good order.

The other officers are to inspect the arms of the rest of the men, and see that they are in good repair, and have all good Flints. They are to order the Sergeants to examine whether all their loads are dry; if they are not, they must be drawn, or fired off.
